Russell, C. J.
1. There is no merit in the two grounds of the motion for a new trial in which it is insisted that the court violated the provisions of section 4863 of the Civil Code by expressing or intimating an opinion as to what had or had not been proved in the case or as to the sufficiency of the evidence; but this court does not approve of the remark made by the trial court to counsel for the accused, which appears in the first ground of the motion.
2. The court did not err in not charging the jury upon the subject of manslaughter. '
3. The court having correctly ruled that the question which the solicitor-general sought to propound was inadmissible, his failure to rebuke the solicitor-general does not require the grant of a new trial.
4. The court did not err in overruling the ground of the motion for a new trial based upon alleged newly discovered evidence, the same being merely cumulative and impeaching of the testimony previously adduced upon the trial.
5. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Russell, O. J., dissenting.

J. M. Bellah and John D. & E. 8. Taylor, for plaintiff in error.
George M. Napier, attorney-general, J. F. Kelly, solicitor-general, and T. B. Gress, assistant attorney-general, contra.